Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2020 has been entered.
Claims pending	1-5,8,13-14,42,62 ,66,132,134-137,152
Claims currently under consideration	1-5,8,13-14 ,42,62,66,132,134-137,152
 


Priority
This application has a filing date of 08/07/2020 and is a 371 of PCT/US2019/017326 filed 02/08/2019. PCT/US2019/017326 has PRO 62/628,815 02/09/2018.

Withdrawn Objection(s) and/or Rejection(s)
All rejections from the previous Office action are hereby withdrawn in view of Applicants amendments.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5,8,42,66 and 62,132,134,135 are rejected under 35 U.S.C. 103 as being unpatentable over Ruoslahti et al (US 5981478) in view of Patel et al (US PG-Pub 20160367961; of record) as evidenced by US 5143854 to Pirrung et al  and US PG-Pub 20120238477 of Albert et al (of record and referred to hereafter as ‘854 and ‘477 respectively).
Ruoslahti et al teach throughout the document and especially the abstract, column 2 lines 31-59, the penultimate paragraph of column 18 and figure 9, integrin-binding cyclic peptides as drug candidates. For example, Ruoslahti et al teach ACRGDGWCG  cyclized with a disulfide that meets the limitations of presently claimed formulas I and Ia when m=p=1; n=5;  B=X=Cys and therefore X’=B’=S, u=v=1 and Z1 is S-S. Accordingly, said passages read on claim 1(in part) and claims 2,3,4,5,8,42,66. 
Ruoslahti et al do not teach Y as a connection to a Si/SiO2 microarray substrate with at least 10,000 features per square cm for in situ synthesis thereof the peptides such as recited in claims 1,62,132,134,135.
	As in claims 1,62,132,134,135 Patel et al teach throughout the document and especially the abstract and example 2: light directed synthesis of in situ cyclized peptides connected to a microarray surface via a handle; in paragraph 0613, Patel et al incorporate by reference ‘477, which in turn teach microarrays with at least 10,000 peptide features per square cm; and finally in paragraph 0558, Patel et al incorporate by reference ‘854, which in turn teach Si/SiO2 microarray substrates in column 11 line 14+ at least.
	It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to have synthesized the integrin-binding peptides of Ruoslahti et al on a microarray as in Patel et al. 
One of ordinary skill in the art would have synthesized the integrin-binding peptides of Ruoslahti et al on a microarray as in Patel et a for the benefits of efficiently characterizing the activity of a large number of drug candidate variants in parallel, as suggested by Patel in paragraphs 0006-0010.
One of ordinary skill in the art would have had a reasonable expectation of success in applying the microarray of Patel et al toward assaying the peptides of Ruoslahti et al since entering the pertinent sequence information into a sequencer is well within reach of the skilled artisan. 


Claims 1-5,8,42,66 and 62,132,134,135 and 13-14,136,137 are rejected under 35 U.S.C. 103 as being unpatentable over Ruoslahti et al (US 5981478) in view of Patel et al (US PG-Pub 20160367961; of record) and further in view of Spengler et al (2017 Chem Commun. 53:2634-6 including supporting information; of record).
Ruoslahti et al in view of Patel et al is relied upon as above.
Ruoslahti et al in view of Patel et al do not explicitly teach a metal chelate linkage with at least 80 percent cyclization such as recited in claims 13-14,136-137
Per claims 13-14,136-137, Spengler et al teach throughout the document and especially figure 1 and scheme 1, a cyclic peptide including a metal chelate linkage which was prepared in at least 97 % purity, consistent with the HPLC and NMR data in the supporting information.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal chelate linkage as advocated by Spengler et al to the arrayed cyclic peptides of Ruoslahti et al in view of Patel et al.
One of ordinary skill in the art would have been motivated to incorporate a metal chelate linkage as advocated by Spengler et al to the arrayed cyclic peptides of Ruoslahti et al in view of Patel et al in the interest of developing radioactively labeled drugs for diagnostic purposes or therapy, benefits noted by Spengler et al in the first paragraph of the text.
One of ordinary skill in the art would have had a reasonable expectation of success in applying the metal chelation strategy of Spengler et al toward the cyclic peptides of Ruoslahti et al in view of Patel et al in light of the effectiveness and efficiency observed by Spengler et al as mentioned in the penultimate paragraph of the paper.

Claims 1-5,8,42,66 and 62,132,134,135 and 152 are rejected under 35 U.S.C. 103 as being unpatentable over Ruoslahti et al (US 5981478) in view of Patel et al (US PG-Pub 20160367961; of record) and further in view of Lee et al (US PG-Pub 20050255491; of record).
Ruoslahti et al in view of Patel et al is relied upon as above and regarding claim 152a.
Ruoslahti et al in view of Patel et al do not explicitly teach: contacting a peptide array with a protein at one or more concentrations in the absence and presence of a plurality of competitor molecules at one or more concentrations to identify one or more individual peptide features, wherein the identified one or more individual peptide features exhibit a binding signal measured in the presence of the plurality of competitor molecules at one or more concentrations within a predetermined threshold of the binding signal measured in the absence of the plurality of competitor peptides then characterizing binding of the protein against the peptide features on the peptide array of claim 152b-c.
	Lee et al teach throughout the document and especially figure 11: contacting a peptide array with a protein at a concentration in the absence and presence of a plurality of competitor molecules at various concentrations to identify one or more individual peptide features, wherein the identified one or more individual peptide features exhibit a binding signal measured in the presence of the plurality of competitor molecules at one or more concentrations within a predetermined threshold (maximum) of the binding signal measured in the absence of the plurality of competitor peptides, then determining the affinity constant (characterizing) binding of the protein against the peptide features on the peptide array of claim 152b-c. In paragraphs 0111-2,351 Lee et al suggest a silicon dioxide chip wafer, further reading on claim 134.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to measure protein affinity constants for the cyclic peptides suggested by Ruoslahti et al in view of Patel et al on silicon dioxide wafers in the manner of Lee et al.
One of ordinary skill in the art would have been motivated to measure protein affinity constants for the cyclic peptides suggested by Ruoslahti et al in view of Patel et al on silicon dioxide wafers in the manner of Lee et al for the advantages of low cost, high-throughput and simple operation, all benefits noted by Lee et al in paragraphs 0017-8.
As such, the above cited prior art suggests or motivates the practice of presently claimed subject matter and therefore supports a reasonable expectation of success concerning the limitations thereof.


New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 42 is drawn to n being 0 to 18 which is broader than independent claim 1 drawn to n being 1 to 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639
9SEP2020